Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 1 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 2 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 3 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 4 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 5 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 6 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 7 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 8 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 9 of
                                         22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 10
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 11
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 12
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 13
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 14
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 15
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 16
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 17
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 18
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 19
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 20
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 21
                                       of 22
Case: 19-30088   Doc# 2548   Filed: 06/14/19   Entered: 06/14/19 15:29:41   Page 22
                                       of 22
